MEMORANDUM *
Petitioner Harrison Worrington Joseph1 petitions for review of the Board of Immigration Appeals’ (BIA’s) decision summarily affirming the immigration judge’s (IJ’s) order that Joseph be deported to his native Belize because of his conviction for an aggravated felony. We dismiss Joseph’s petition for lack of subject matter jurisdiction.
Joseph contends that the IJ violated his due process right by denying him the opportunity to obtain counsel for his removal proceeding. See Biwot v. Gonzales, 403 F.3d 1094, 1098-99 (9th Cir.2005). He also argues that the IJ should not have considered his underlying conviction an “aggravated felony” for purposes of removal. See 8 U.S.C. § 1101(a)(43). However, since Joseph did not exhaust his administrative remedies because he failed to raise either of these issues in his appeal to the BIA, we lack subject matter jurisdiction to consider them. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Previously, this court’s docket incorrectly referred to Petitioner as Joseph Harrison Worrington.